The deed from the plaintiff to his daughter, executed after the issuing of the policy and before the loss, conveyed the premises and was an alienation of the title. The fact that no consideration was expressed in the deed when it was executed is immaterial. A consideration was subsequently inserted with the knowledge of the plaintiff, without dissent or objection on his part, and he cannot avoid the deed on the ground of want of consideration. Farrington v. Barr, 36 N.H. 86. Neither is it material whether the conveyance was fraudulent and void as to creditors. Crafts v. Insurance Co., 36 N.H. 44, 53. Being valid between the parties, the conveyance without the knowledge or assent of the company was a change in the title of the property insured, such as by the terms of the policy rendered the contract of insurance void. Langdon v. Minnesota Ins. Co.,22 Minn. 198.
The indorsement upon the policy, "payable to S. S. Thompson as his mortgage claim may appear," was not an assignment of the policy, nor an insurance of Thompson's interest as mortgagee, but merely a promise of the defendants to pay him such sum as should become payable to Baldwin thereon. It did not make Thompson an assignee of the policy, but merely the payee in case of loss, and the alienation of the property by Baldwin avoided the policy. Loring v. Manufacturers' Ins. Co., 8 Gray 28; Smith v. Union Ins. Co., 120 Mass. 90; Bates v. Equitable Ins. Co., 10 Wall. 33; Saving. Institution v. Central Ins. Co., 119 Mass. 240; Burnswick Savings Inst. v. Com. Union Ins. Co., 68 Me. 313; Bank v. Amazon Ins. Co., 125 Mass. 431; Grosvenor v. Atlantic Ins. Co., 17 N.Y. 391. These was no contract between Thompson and the company (Blanchard v. Atlantic M. F. Ins. Co., 33 N.H. 14, Nevins v. Rock. M. F. Ins. Co., 25 N.H. 22, 25), and if the policy had remained in force, and if Thompson could have maintained an action upon it in his own name (Folsom v. Ins. Co., 59 N.H. 54), his right to maintain such an action would have depended upon something done by him making him a party to the contract after the indorsement was made.
Judgment for the defendants.
STANLEY, J., did not sit: the others concurred. *Page 167